DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.
 
	Status of Claims
Pending: 
1, 3-9
Withdrawn: 
NONE
Rejected:
1, 3-9
Amended: 
1
New: 
NONE
Independent:
1


Claim Interpretation
Claim 1 recites the limitations “all of Ti, V, and B are 0 mass%” as well as the option only Ti is 0 mass%, only B is 0 mass%, or only V is 0 mass%. The scale of impurity level of Ti, V, and B in the instant aluminum alloy is parts-per-million, rather than whole number (wherein claim 1 does not recite a decimal i.e. 0.0000%, 0.000%, or ppm scale, but a whole number of “0”). Even so, in light of the instant specification, the presence of Ti, V, and B is measured in non-zero amounts as low as 0.002% (20 ppm, Table 1 of instant specification). Therefore, the scale of impurity level of Ti, V, and B in the instant aluminum alloy is parts-per-million, and 0 mass% is interpreted in light of the instant specification, to be consistent with 0.002% Ti+V+B (rather than the precision of 0 mass%, rounded to the nearest whole number). In other words, 0% Ti (or 0% V, 0% B) can include a minor amount of Ti, V, or B, on the order of ppm. If this interpretation is not consistent with applicant’s intended interpretation, please clarify (including where said interpretation is found in the original specification) in response to this action. See also 112(b) rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “all of Ti, V, and B are 0 mass%” as well as the option only Ti is 0 mass%, only B is 0 mass%, or only V is 0 mass%. However, it is unclear the amount of Ti, V, and/or B allowed by the instant claim, as one of skill in the art would expect minor/trace impurities of Ti, V, and B (at least on the order of ppm). Note Table 2 of the discussion of Pure Metals in the ASM Handbook (attached) with indicates that even highly pure, zone refined aluminum contains small but measurable quantities of Ti and V. Appropriate clarification is required. Claims dependent on the above rejected claim are likewise rejected under this statute.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-021156A (JP’156), cited on the IDS received 10/23/2018.
JP’156 teaches an aluminum alloy conductive wire comprising (in wt%):

Claim 1
JP’156 ex. #2
JP’156 broad range
Si
0.15-0.25
0.2
0.15-0.8
Fe
0.6-0.9
0.8
0.36-1.5
Cu
0.05-0.15
0.1
0-0.2
Mg
0.46-2.7
0.45
0.2-0.9
Ti +B+V
-0.03 total + one or all of Ti, B, V is 0 mass%
0.003
0.001-0.03% Ti

TS1 (MPa) ≤ 59.5*ln(x) + 231, x=Mg
TS = 150.2 MPa
For Mg=0.45
TS (MPa) ≤ 59.5*ln(0.45) + 231
TS (MPa) ≤ 59.5*(-0.7985) + 231
TS (MPa) ≤ 183 MPa


TS2 (MPa) ≥ 60.5*ln(x) + 176, x=Mg



C (%IACS) ≥ 1.26*x2-11.6*x + 63.4, x= Mg

C = 59.3% IACS
For Mg=0.45
C (%IACS)≥ 1.26*(0.45)2-11.6*(0.45) + 63.4
C (%IACS)≥58.4

Table 1: instant claims vs. JP’156 example and broad range

see JP’156 at abstract, Table 1 alloy #2, which falls within the claimed alloying ranges of Si, Fe, Cu, but outside the amended range of Mg by an amount of 0.01%. Concerning the amount of Ti, V, and B taught by JP’156, JP’156 teaches a minimum of 0.001% Ti is present, which is reasonably within the scope/a close approximation of “0% Ti” (see Claim Interpretation as well as 112(b) rejection above), but also reasonably within the scope of “only Ti among Ti, V, and B is contained in the aluminum alloy conductive wire”, instant claim 3. V and B are not mentioned by the prior art of JP’156, and therefore are held to be negligibly present (within the scope of normal impurity levels/a close approximation of the claimed 0% V and 0% B). 
More particularly concerning JP’156, though JP’156 does not teach an example with the claimed alloying ranges, alloy #2 in JP’156 is considered to be one where the “proportions are so close that prima facie one skilled in the art would have expected them to have the same properties"; see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In addition, the prior art teaches broad alloying ranges (see Table above) that overlap the claimed ranges, together with typical values of tensile strength and conductivity that fall within the claimed values of T1 and T2, as well as typical conductivity ranges that meet the instant minimum.
Therefore, because JP’156 teaches alloying ranges that overlap the claimed ranges, together with an example close to the presently claimed ranges (and the claimed properties are reasonably expected to occur in the alloys of JP’156 as for the instant invention), it is held that JP’156 has created a prima facie case of obviousness of the presently claimed invention.
Concerning claim 3, JP’156 teaches overlapping ranges of Mg, Si, and Ti (see Table above). JP’156 teaches a minimum of 0.001% Ti is present, which is reasonably within the scope of “only Ti among Ti, V, and B is contained in the aluminum alloy conductive wire”, instant claim 3 (see also 112(b) rejection above).
Concerning claims 4 and 5, JP’156 teaches said wire is a conductive wire with excellent electrical conductivity (abstract) used in electrical applications such as a wire harness, battery cable, etc. [0002], which meets the instant wire harness and electrical wire limitations. 
Concerning claims 6, 7, 9, JP’156 teaches overlapping ranges of Fe, Cu, Si, and discussion of total Ti+V+B (see Table above).
Concerning claim 8, the difference of 0.01% between the amount of Mg in alloy #2 of JP ‘156 and that claimed is so slight that one of skill in the art would expect them to have substantially the same properties.  In addition, JP ‘156 teaches an overlapping range of Mg content to that of the instant claim (see Table above).

  Response to Arguments/Amendments
In the response on 10/03/22 applicant amended claim 1 and submitted various arguments traversing the rejections of record.
Applicant’s argument that the instant invention is allowable because the prior art does not teach or suggest the amended feature of “all of Ti, V, and B are 0 mass%” or only Ti is 0 mass%, only B is 0 mass%, or only V is 0 mass% has not been found clearly persuasive. As set forth in the “Claim Interpretation” section as well as 112(b) rejection, it is unclear the amount of Ti, V, and/or B allowed by the instant claim, as one of skill in the art would expect minor/trace impurities of Ti, V, and B (at least on the order of ppm). Clarification is needed.
JP’156 teaches overlapping ranges of Si, Fe, Cu, Mg, Ti, V, and B, together with a close example. Substantially the same TS and conductivity are reasonably expected for the overlapping alloy taught by prior art of JP’156, as for the instant invention; and therefore the instant claims are prima facie obvious in view of the overlapping alloy taught by the prior art. 
When the Examiner has established a prima facie obviousness, the burden then shifts to the applicant to rebut. In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal may take the form of “a comparison of test data showing that the claimed compositions possess unexpectedly improved properties… that the prior art does not have, that the prior art is so deficient that there is no motivation to make what might otherwise appear to be obvious changes, or any other argument… that is pertinent.” Id. at 692-93; USPQ2d 1901. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                          /GEORGE WYSZOMIERSKI/                                                                                          Primary Examiner, Art Unit 1733                                                                                                                                                                                                                               
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        11/30/22